Citation Nr: 0308267	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  02-05 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of fracture of pelvis, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for ear infections.

5.  Entitlement to service connection for crushed urethra 
canal with injury to penis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the above claims for service 
connection and granted a 10 percent rating for the veteran's 
residuals of fractured pelvis.

In accordance with the veteran's request, a videoconference 
hearing before the Board was scheduled in February 2003.  He 
failed to report for that hearing, and his request is 
considered withdrawn.


FINDINGS OF FACT

1.  The veteran's residuals of the in-service fractured 
pelvis consist of subjective complaints of pain with 
resulting mild functional loss.

2.  There is no lay or medical evidence showing that the 
veteran currently has hearing loss, tinnitus, or any chronic 
ear disorder, to include ear infections. 

3.  The veteran complains of penile pain and urinary 
incontinence, but there is no competent evidence that these 
symptoms are as likely as not related to urethral injury 
during service.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for residuals, fractured pelvis, are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 
4.59, and 4.71a, Diagnostic Code 5294 (2002).

2.  The veteran did not incur hearing loss, tinnitus, ear 
infections, or residuals of crushed urethra canal with injury 
to penis as a result of his military service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC), together 
have adequately informed the veteran of the types of evidence 
needed to substantiate his claims.  Furthermore, in April 
2001, the RO sent a letter to the veteran explaining the VCAA 
and asking him to submit certain information.  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information VA would be obtaining.  
The letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Therefore, the Board finds that the Department's 
duty to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

With respect to VA's duty to assist the veteran, the veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claims.  In 
response to the VCAA development letter, he indicated in May 
2001 that he had no additional medical evidence.  The Board 
notes that he reported on his claims application treatment at 
St. Francis Hospital and Hillcrest Hospital.  However, the 
treatment was not for the conditions at issue according to 
his application, and he did not complete release forms for VA 
to obtain those records, even though he was specifically 
asked to do so via a January 2001 letter.

The veteran has not reported receiving any treatment for the 
claimed conditions since his separation from service.  The 
duty to obtain records only applies to records that are 
"relevant" to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (codified as amended 
at 38 U.S.C. § 5103A(b)(1)); see also Counts v. Brown, 6 Vet. 
App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 
defining "relevant evidence" as "evidence having any 
tendency to make the existence of any fact that is of 
consequence to the determination of the action more probable 
or less probable than it would be without the evidence.")  
The veteran has been asked where he is currently being 
treated for the claimed conditions, and he has not reported 
any such treatment.  In other words, there is no basis for 
speculating that evidence exists that VA has not obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  With respect to 
the residuals of the fractured pelvis, the veteran underwent 
examination in October 2000.  There is no objective evidence 
indicating that there has been a material change in the 
severity of this service-connected condition since he was 
last examined.  There are no records suggesting an increase 
in disability has occurred as compared to the last VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.  See also VAOPGCPREC 11-95 (the duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted).

With respect to the additional claims for service connection, 
an examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The veteran was not provided VA examination in connection 
with the service connection claims.  However, further 
examination is not needed because (1) there is no competent 
evidence that the veteran has the claimed conditions, and/or 
(2) there is no competent evidence that the claimed 
conditions may be associated with his military service.  As 
discussed in more detail below, there is no medical evidence 
showing diagnoses of hearing loss, tinnitus, ear infections, 
or any chronic ear disorder, or diagnosis of any disability 
as a result of crushed urethra canal.  The veteran has never 
stated that he has received treatment for any of these 
conditions since service, and he has never reported 
continuity of symptomatology since service.  He has merely 
filed claims with no supporting allegations or specific 
details.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

B. Legal Analysis

Increased rating claim

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1 
and 4.2.  For a claim for an increased rating, the primary 
concern is the current level of disability.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  
 
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

When a veteran is service-connected for a condition not 
listed in VA's Schedule for Rating Disabilities, see 
38 C.F.R., Part 4, the condition is rated under a diagnostic 
code for a closely related disease or injury in which the 
functions affected and the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  In 
this case, there are no diagnostic codes expressly applicable 
to pelvic disorders, such as the veteran's in-service 
fracture, and the condition is rated analogous to sacroiliac 
injury and weakness under Diagnostic Code 5294.  

During service, the veteran was involved in an accident.  The 
Board notes the records from this incident are available, 
although the veteran stated in his substantive appeal that 
the records had been lost or destroyed.  During the accident, 
the veteran sustained a complete fracture of the left pubic 
bone.  Upon his separation from service, it was noted that 
the fracture was well healed.  In 1946, he was granted 
service connection for this condition, with assignment of a 
zero percent disability rating.  There is nothing further on 
this condition until the veteran filed a claim in June 2000.

Upon VA examination in October 2000, the veteran stated he 
never saw a physician for this condition after military 
service.  He sometimes had pelvic pain, which he rated as a 4 
on a scale of 1 to 10.  Physical examination showed no 
relevant abnormalities, and there was full range of motion of 
the hip and spine.  No tenderness was present.  The 
examiner's assessment was old fracture of the pelvis with 
mild functional loss.

Ratings under Diagnostic Code 5294 are based on the criteria 
discussed at Diagnostic Code 5295.  The current 10 percent 
contemplates lumbosacral strain with characteristic pain on 
motion.  The next higher rating of 20 percent requires 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  Diagnostic Code 5295 provides a maximum 
disability rating of 40 percent for severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

In evaluating this claim, the Board must consider whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Functional loss contemplates the inability of 
the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

The 10 percent rating granted by the RO contemplates a mild 
level of disability, and that clearly contemplates the 
currently demonstrated symptomatology.  The symptoms from the 
fractured pelvis, to include the pain that he experiences, 
have not been so disabling to him that he has sought medical 
treatment in more than 50 years.  He does complain of pain, 
and it is the intention of VA's rating schedule to recognize 
painful motion as productive of disability, especially that 
resulting from healed injury, such as the veteran's case.  
38 C.F.R. § 4.59.  Such conditions are entitled to the 
minimum compensable rating for the joint, and that has been 
granted in this case.  The Board does not doubt that the 
veteran currently has symptoms such as pain on motion, with 
some mild functional impairment as a result.  However, his 
complaints, standing alone, do not warrant an increased 
disability rating.  Despite any pain that he experiences, he 
still has full range of motion for the pertinent joint(s), 
and there is no allegation the pain ever interfered with his 
ability to maintain employment.  

While the Board is required to consider the effect of the 
veteran's pain when making a rating determination, and has 
done so in this case, the rating schedule does not provide a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  In this case, the 10 percent disability 
rating contemplates characteristic pain on motion, which 
adequately compensates the veteran for his pain and for any 
slight functional loss that he may experience during flare-
ups.  The objective medical evidence does not create a 
reasonable doubt regarding the level of his disability.  The 
evidence clearly shows that the veteran's symptomatology as a 
result of his service-connected disability is, at most, 
minimal, and has clearly been minimal for more than 50 years 
after his military service.  

There are no other diagnostic codes potentially applicable to 
the veteran's service-connected disability.  There are 
diagnostic codes regarding injury to the muscles of the 
pelvic girdle, but there is no indication that the veteran 
suffered such an injury.

Service connection claims

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a); see also 67 
Fed. Reg. 67792-67793 (Nov. 7, 2002).  Service connection for 
sensorineural hearing loss may be established based on a 
legal "presumption" by showing that it manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307 and 3.309; see Under Secretary for Health letter 
(October 4, 1995) (It is appropriate for VA to consider 
sensorineural hearing loss as an organic disease of the 
nervous system and, therefore, a presumptive disability.)  
Tinnitus, ear infections, and urethral/penile injuries are 
not conditions subject to presumptive service connection, so 
the provisions of 38 C.F.R. §§ 3.307 and 3.309 do not apply.

Hearing loss, tinnitus, ear infections

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385.  ("[I]mpaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.").

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) has held that 38 C.F.R. § 3.385 did not prevent a 
claimant from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The Court has also held that the regulation did not 
necessarily preclude service connection for hearing loss that 
first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

Presumptive service connection cannot be granted for hearing 
loss.  As discussed in more detail below, there is no medical 
evidence, meeting the requirements of 38 C.F.R. § 3.385, 
showing that the veteran currently has a hearing loss 
disability.  He has not maintained that hearing loss was 
manifested or diagnosed within the first post-service year.

Incurrence of a chronic disorder in service is not factually 
shown.  The veteran's service medical records show no 
complaints of hearing loss, tinnitus, or any chronic ear 
disorder, to include chronic ear infections.  Upon discharge 
from service, all pertinent evaluations were normal.  

When filing his claims for compensation, the veteran did not 
allege that he currently has hearing loss, tinnitus, 
recurrent ear infections, or any chronic ear disorder.  He 
has made no specific statements concerning these conditions, 
so there is no evidence of current symptoms.  He has not 
referenced any current treatment, so there are no records to 
obtain.  He has never stated that he has had continuity of 
symptomatology since service.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
[service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  

Interpreting his claim liberally, the veteran stated that he 
served in combat, so the Board will assume he had exposure to 
some type of acoustic trauma during service.  Even accepting 
this as competent evidence of an in-service event, there is 
no evidence (1) that the claimant has a current disability, 
or persistent or recurrent symptoms of disability, or (2) 
that a possible nexus, or relationship, exists between the 
claimed conditions and the veteran's military service.  
Therefore, to reiterate, examination is not needed.  The 
veteran has made no specific allegations as to current 
symptoms, and there is no medical evidence showing pertinent 
complaints or diagnoses.  The veteran has never stated a 
medical professional has concluded he has hearing loss, 
tinnitus, ear infections, or any chronic ear disorder, as the 
result of his military service.  In fact, he has not 
referenced any medical treatment since service. 

The Board notes this case is distinguishable from the factual 
situation in Charles v. Principi, 16 Vet. App. 370 (2002), 
where the United States Court of Appeals for Veterans Claims 
held that the claimant was entitled to a VA examination on 
the claim for service connection for tinnitus.  In the 
Charles case, there was a medical diagnosis of tinnitus and 
the veteran's testimony as to continuity of symptomatology 
since service.  Both items are lacking in this case, as 
discussed above.

For these reasons, the Board concludes that the evidence 
against the claims is more probative and of greater weight 
and, based on this evidence, finds as fact that the veteran's 
claimed hearing loss, tinnitus, and ear infections were not 
caused by an in-service disease or injury.  There is no 
benefit of the doubt that could be resolved in the veteran's 
favor.  

Crushed urethral canal/injury to penis

In the same accident discussed above, the veteran incurred a 
laceration and contusion of the urethra.  At his VA 
examination in October 2000, he complained of occasional 
penile pain with some urinary incontinence.  Examination 
showed no relevant abnormalities.  No diagnosis was rendered.

There was clearly an in-service injury to the veteran's 
urethral canal.  The pertinent question with this claim, 
however, is whether he currently has any disability 
attributable to that injury.  The Board must conclude that he 
does not.  According to his report, the veteran has not 
sought treatment for this condition for the past 50 years.  
He has not stated that any diagnosis has been rendered to 
account for the symptoms he complained of.  No diagnosis was 
rendered at the VA examination.  Even accepting the veteran's 
complaints as competent evidence of persistent or recurrent 
symptoms of disability, there is no competent evidence that a 
possible nexus, or relationship, exists between these 
symptoms and the veteran's military service.  The veteran has 
never stated a medical professional has concluded he has any 
symptoms or disability as the result of the urethral injury 
during service.  Therefore, to reiterate, further examination 
is not needed.  

For these reasons, the Board concludes that the evidence 
against the claim is more probative and of greater weight 
and, based on this evidence, finds as fact that the veteran 
does not have the claimed residuals of crushed urethra canal.  
There is no benefit of the doubt that could be resolved in 
the veteran's favor.  







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating higher than 10 percent for 
residuals of fracture of pelvis is denied.

Entitlement to service connection for hearing loss, tinnitus, 
ear infections, and crushed urethra canal with injury to 
penis is denied.


	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

